Citation Nr: 0025728	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
otitis media.  

2.  Whether there was clear and unmistakable error in a 
December 1961 rating decision that severed service connection 
for otitis media.


REPRESENTATION

Appellant represented by:	John F. Welch, attorney at law


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from March 1944 to 
September 1944.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that found that new and material evidence had not 
been presented to reopen a claim for service connection for 
otitis media.

This case was previously before the Board in January 2000 
when it was remanded for additional development.  As 
discussed below, another remand is necessary.

The veteran has claimed entitlement to service connection for 
hearing loss and Meniere's disease as secondary to otitis 
media.  These claims have not yet been adjudicated and are 
referred to the RO for appropriate action.


REMAND

In March 2000, the RO found that the December 1961 rating 
decision that severed service connection for otitis media was 
not clearly and unmistakably erroneous.  The veteran, through 
his attorney, submitted a written statement to the RO 
expressing disagreement with this decision in August 2000.  
Therefore, the veteran is owed a statement of the case on 
this issue, so that he may perfect an appeal if he continues 
to take issue with the claim.  See 38 C.F.R. §§ 19.29, 19.30, 
19.31 (1999); see also 38 U.S.C.A. § 7105(a), (d) (West 1991) 
("Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§§ 20.101, 20.200 (1999); see also Bernard v. Brown, 4 Vet. 
App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series 
of very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO before a claimant may 
secure appellate review by the Board.)  

The claim of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for otitis media is deferred pending the above 
development.

Accordingly, while the Board regrets the delay, the case is 
REMANDED to the RO for the following:

Prepare a statement of the case on the 
issue of whether there was clear and 
unmistakable error in a December 1961 
rating decision that severed service 
connection for otitis media that includes 
a summary of the evidence and a summary 
of the applicable laws and regulations, 
with a discussion of how the laws and 
regulations affect the determination.  
Notify the veteran of the time limit 
within which he must respond in order to 
perfect an appeal of this claim to the 
Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to fulfill due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




